        Case 6:19-mj-00085-JDP Document 14 Filed 04/27/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          Docket Number 6:19-mj-0085-JDP
12                       Plaintiff,
13            v.                                         MOTION TO DISMISS; AND
                                                         ORDER THEREON
14

15    FRANKLIN DELANO DYSTHE II,
16                       Defendant.
17

18          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure the United States

19   moves to dismiss Count Six of the Complaint charging a violation of Title 36 Code of Federal

20   Regulations § 4.23(c)(2) (refuse to submit to an evidentiary blood test) in the interest of justice.

21

22          Dated: April 21, 2020                           /S/ Susan St. Vincent_________
                                                            Susan St. Vincent
23                                                          Legal Officer
24                                                          Yosemite National Park

25

26
27

28
                                                        1
        Case 6:19-mj-00085-JDP Document 14 Filed 04/27/20 Page 2 of 2

 1

 2                                         ORDER

 3
              Upon application of the United States, good cause having been shown therefor, IT IS
 4
     HEREBY ORDERED that Count Six of the Complaint in United States v. Dysthe,
 5
     6:19-mj-0085-JDP, be dismissed in the interest of justice.
 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      April 24, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
